CONSENT ORDER
THIS MATTER, being brought before the Court by DAVID E. JOHNSON, JR., Director, Office of Attorney Ethics, with the consent of Respondent, G. Robert Patterson, of Audubon, and thé parties agreeing to Respondent’s temporary suspension from the practice of law, together with the additional relief provided in this Order, pending final disposition of all ethics grievances before the District IV and District XIV Ethics Committees,
IT IS ORDERED that:
1. G. Robert Patterson of Audubon, admitted to practice in this State in 1990, is temporarily suspended from the practice of law, effective immediately, pending final determination of all grievances and until further Order of the Court;
2. The Office of Attorney Ethics take such protective action •pursuant to R. l:20-ll(c), as may be appropriate to gain possession and control of the legal files, records, practice and trust assets of G. Robert Patterson wherever situate;
3. All funds held by G. Robert Patterson, in any New Jersey financial institution, pursuant to R. 1:21-6, shall be restrained *158from disbursement and shall be transmitted by the financial institutions which are the present custodians thereof to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund pending the further Order of this Court;
4. G. Robert Patterson is hereby restrained and enjoined from practicing law during the period of suspension;
5. G. Robert Patterson is hereby restrained and enjoined from disbursing funds from any of the foregoing bank accounts; and
6. G. Robert Patterson shall comply with all the Administrative Guidelines of the Office of Attorney Ethics governing suspended, disbarred or resigned attorneys.